DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14-20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quittek et al PN 2013/0264889 in view of Robillard 8,504,857.
In regards to claims 1, 14, 23:  Quittek et al teaches a system (figure 3) for at least one of identifying (identity) or verifying which specific device (electrical device), from a plurality of devices (figure shows plural devices (A1-A3)), is being powered from an AC outlet (AC power sockets 7a-7c) of a power distribution unit (power distribution unit PDU 10 and 3 taken together), the system comprising: a message encoding algorithm module (2a-2c); a message decoding algorithm module (4); an input signal monitoring subsystem (9 measuring device) for monitoring an alternating current (AC) power signal being supplied to the devices, wherein one of the devices includes an AC powered target device (such as A1); an AC powered target device including; an AC power inlet (the point where 30a enters the electrical device) for receiving the AC power signal; a processor in communication with the input signal monitoring subsystem Quittek et al states para [0085] the “ the management system tells only one electrically powered device to run the process for identifying the electrically powered device and the measuring 
In regards to claims 2, 15:  Quittek et al teaches a main management unit 3 in communication with controller 8.
In regards to claims 16-18:  all messages that are used by a computer are “encoded” and “decoded” however Quittek et al is silent on whether the encoding/decoding is done by hardware or software.  Official notice is taken that hardware and software are logically equivalent.  It would have been obvious to store the decoding algorithm in memory because this would have allowed ease in expanding the functions that can be decided.
In regards to claim 19:  Quittek et al teaches monitoring the AC power.
In regards to claim 20:  Quittek et al teaches the management system “tells” the powered device and shows the data is passed over the power line but does not identify what communication protocol is used identifying the powered device.  Official notice is taken that multiple protocols exist wherein the modulated AC power signal is sufficient in magnitude so as not to cause a loss of power or a brownout condition that causes rebooting of an AC powered data center device; such as X10 which does not decrease the voltage by anywhere near 10%.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quittek et al PN 2013/0264889 in view of Robillard 8,504,857 as applied to claim 2 above, and further in view of Holovacs et al PN 2009/0273334.
In regards to claim 3:  Quittek et al teaches bidirectional communication the management system tells the powered device to run a process to identify itself and the powered device returns the identification over the power lines.  Quittek et al does not teach a separate channel for returning the device identification.  Holovacs et al teaches a powered device returning its device id over a separate port back to the main controller.  It would have been obvious to provide a separate return path because this would have provided full duplex communications.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quittek et al PN 2013/0264889 in view of Robillard 8,504,857 and Holovacs et al PN 2009/0273334 as applied to claim 3 above, and further in view of Costa 2015/028213.
In regards to claim 4:  Quittek et al teaches the powered devices run a process (thus a processor) but does not identify the type of processor.  Costa teaches a power distribution unit (14) in a data center that communicates with plural powered devices (servers 12, 18) wherein each of the powered devices includes a service processor (SP).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the components that “run a process” be a service processor because the purpose of service processors is to monitor system health of the server such as power supply input and output voltages, fan speed and temperature.

Allowable Subject Matter
Claims 5-13, 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 5, 21:  Quittek et al teaches communicating over the power line but is silent on the communications protocol.  The most common form of communication over power lines is to use the power line as a carrier and superimpose the data on the power line such as Choi et al PN 2011/0222595 or X10.  Quirrek et al does not teach a predetermined duration power disruptions for communications over the AC power line.  The examiner was able to find references that taught predetermined duration power disruptions for communication over a DC power line Kahn PN 2017/0019151.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639.  The examiner can normally be reached on M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Paul R. MYERS/            Primary Examiner, Art Unit 2185